DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 

“a sample unit configured to hold a sample” in claim 1.
“a reagent unit configured to hold a reagent” in claim 1.
“a mixing mechanism configured to mix the reaction solution” in claim 1.
“a transfer mechanism configured to at least transfer a reaction cup” in claim 1.
“a shared injection unit to drive the respective solution-injection mechanisms” in claim 4.

For purposes of examination, the examiner believes there is sufficient functional description present to describe the structure in a broad manner. Therefore, the examiner is broadly interpreting claim limitation “sample unit” as any structure capable of holding a sample such as a rack, a tray, a puck, a carrier, a conveyor, a carousel, a storage device, or equivalents thereof.
For purposes of examination, the examiner believes there is sufficient functional description present to describe the structure in a broad manner. Therefore, the examiner is broadly interpreting claim limitation “reagent unit” as any structure capable of holding a reagent such as a rack, a tray, a puck, a carrier, a conveyor, a carousel, a storage device, or equivalents thereof.
For purposes of examination, the examiner believes there is sufficient functional description present to describe the structure in a broad manner. Therefore, the examiner is broadly interpreting claim limitation “mixing mechanism” as any structure capable of mixing a solution such as a stirring rod, a sonicator, a vortex mixer, an agitator, a gas bubbler, a magnetic stir bar or equivalents thereof.
For purposes of examination, the examiner believes there is sufficient functional description present to describe the structure in a broad manner. Therefore, the examiner is broadly interpreting claim limitation “transfer mechanism” as any structure capable of transporting a reaction cup such as a gripper mechanism, a chucking mechanism, a conveyance device, a transport plane, or equivalents thereof. 
For purposes of examination, the examiner believes there is sufficient functional description present to describe the structure in a broad manner. Therefore, the examiner is broadly interpreting claim limitation “shared injection unit” as any structure capable of injecting or driving a solution such as a syringe, a pump, a piston, or equivalents thereof.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in a telephone interview with Kory Christensen on 09/08/2022.
The amended claims (1-27) are provided below.

1.	(Currently Amended) An automatic analysis apparatus, comprising:
	a reaction cup loading mechanism configured to supply and carry a reaction cup to a cup assignment station;
	a sample unit configured to hold a sample;
	a sample dispensing mechanism configured to aspirate the sample and discharge the sample into a reaction cup at a sample addition station;
	a reagent unit configured to hold a reagent;
	a reagent dispensing mechanism configured to aspirate the reagent and discharge the reagent into a reaction cup at a reagent addition station;
	a reaction plate, which is configured to be a circular plate structure, which has a plurality of placement stations for placing reaction cups, and which is capable of rotating the reaction cups in the placement stations so as to transfer the reaction cups in the reaction plate and incubate respective reaction solutions in the reaction cups;
	a mixing mechanism configured to mix the reaction solution to be mixed in each reaction cup;
	a measurement unit configured to measure the reaction solution to be measured in each reaction cup;
	at least two magnetic separation units, each of which operates independently and is configured to perform magnetic separation cleaning on the reaction solution in each reaction cup; 
wherein each of the at least two magnetic separation units comprise a magnetic separation plate;
wherein each of the at least two magnetic separation units comprise a substrate injection mechanism with a substrate injection pin; the substrate injection pins are respectively connected to a substrate syringe and the substrate is injected into a respective reaction cup in a respective magnetic separation unit, the substrate syringe is further successively connected to substrate bottles through a substrate aspiration valve and a substrate bottle change-over valve, and the substrate bottle change-over valve is configured to select one of the substrate bottles to be connected;
	a transfer mechanism configured to at least transfer a reaction cup among the reaction cup loading mechanism, the reaction plate, the mixing mechanism and the at least two magnetic separation units; and
	a control unit configured to at least control operations and a time sequence of the sample dispensing mechanism, the reagent unit, the reagent dispensing mechanism, the reaction plate, the mixing mechanism, the measurement unit, the at least two magnetic separation units and the transfer mechanism.

2.	(Currently Amended) The automatic analysis apparatus of claim 1, wherein eacheach magnetic separation plate has one or more circles of tracks for independent or simultaneous movement, each of the one or more tracks comprises a plurality of placement stations for placing reaction cups, [[the]]each magnetic separation plate is capable of rotating the reaction cups in the placement stations and is configured to transfer a reaction cup inside the magnetic separation plate to a solution addition station and a solution aspiration station to perform magnetic separation cleaning, and each of the at least two magnetic separation units is separately arranged outside the reaction plate.  

3.	(Currently Amended) The automatic analysis apparatus of claim 2, wherein the at least two magnetic separation units are arranged separately; or, the at least two magnetic separation units are arranged coaxially and are independently driven.  

4.	(Currently Amended) The automatic analysis apparatus of claim 1, wherein each of the at least two magnetic separation units comprise[[s]] a solution-injection mechanism having a plurality of solution-injection pins; and the at least two magnetic separation units use a shared injection unit to drive the respective solution-injection mechanisms, the injection unit is respectively connected to one of the solution-injection pins through one switch valve, and the injection unit is further connected to a cleaning solution through another switch valve.  

5. 	(Currently Amended) The automatic analysis apparatus of claim 1, wherein each of the at least two magnetic separation units comprise[[s]] a solution-aspiration mechanism with a plurality of solution-aspiration pins; and the at least two magnetic separation units use a shared peristaltic pump to drive the respective solution-aspiration mechanisms, and each of the solution-aspiration pins is connected to one channel of the shared peristaltic pump; or, each of the at least two magnetic separation units is provided with a peristaltic pump to drive the respective solution-aspiration mechanism, and each of the solution-aspiration pins is connected to one channel of the peristaltic pump.  

6.	(Currently Amended) The automatic analysis apparatus of claim 5, further comprising a waste solution aspiration unit configured to aspirate the reaction solution in each reaction cup that has been measured, wherein the waste solution aspiration unit comprises a waste solution aspiration pin that is connected to one channel of the peristaltic pump or the shared peristaltic pump.  

7. 	(Currently Amended)  The automatic analysis apparatus of claim 1, wherein substrate syringe to drive the respective substrate injection mechanisms, the substrate injection pins are respectively connected to the substrate syringe through a switch valve, the substrate syringe is further successively connected to the substrate bottles through [[a]]the substrate aspiration valve and [[a]]the substrate bottle change-over valve, and the substrate bottle change-over valve is configured to select a respective substrate bottle to be connected.

8. 	(Currently Amended) The automatic analysis apparatus of claim 1, wherein the reaction plate comprises an inner circle portion and an outer circle portion which are capable of rotating independently or together; the inner circle portion comprises one or more circles of tracks, each of the one or more tracks is provided with [[a]]the plurality of placement stations for placing the reaction cups and incubating the reaction cups, and for transferring the reaction cups between placement stations of the inner circle portion; and the outer circle portion comprises one or more circles of tracks, each of the one or more circles of tracks second plurality of placement stations for scheduling of  in the second placement stations between the second placement stations of the outer circle portion.  

9. 	(Currently Amended) The automatic analysis apparatus of claim 8, wherein the reaction plate comprises arranged at the outer circle portion of the reaction plate, wherein the reaction cups in the second placement stations areto the measurement station [[is]]and measured by the measurement unit; and for the reaction cups in the second placement stations that have been measured, a waste solution in each reaction cup is aspirated at the waste solution aspiration station.  

10. 	(Currently Amended) The automatic analysis apparatus of claim 9, wherein the measurement unit and the at least two magnetic separation units are arranged separately; or the measurement station and the waste solution aspiration station are arranged at the outer circle portion of the reaction plate.  

11. 	(Currently Amended) The automatic analysis apparatus of claim 9, further comprising a waste solution aspiration unit configured to aspirate the reaction solution in the reaction cups in the second placement stations that have been measured, wherein the waste solution aspiration unit comprises a waste solution aspiration pin having a trajectory of motion that passes the waste solution aspiration station.  

12. 	(Previously Presented) The automatic analysis apparatus of claim 1, wherein the reagent addition station is arranged inside the reaction plate, and the sample addition station is arranged outside the reaction plate.  

13. 	(Currently Amended) The automatic analysis apparatus of claim 8, further comprising a temporary storage portion, which is arranged independently from the reaction plate and is configured to receive and temporarily store [[the]]a reaction cup that is transferred from the reaction plate by the transfer mechanism, wherein the temporary storage portion comprises at least two temporary storage stations and a rotatable circular plate configured to transfer each reaction cup between the temporary storage stations.  

14.	(Currently Amended) The automatic analysis apparatus of claim [[12]]13, wherein the reaction plate comprises: 
the reagent addition station;
a first front operation station and a first rear operation station which are located at the outer circle portion; and 
a second front operation station and a second rear operation station which are located at the inner circle portion, 
wherein the first front operation station is configured for the transfer mechanism to transfer [[the]]a reaction cup a reaction cup a reaction cup from the outer circle portion to the mixing mechanism, or is configured for the transfer mechanism to transfer [[the]]a reaction cup from one of the at least two magnetic separation units to the outer circle portion, 
wherein the second front operation station is configured for the transfer mechanism to transfer [[the]]a reaction cup 
wherein the second rear operation station is configured for the transfer mechanism to transfer [[the]]a reaction cup one of the at least two magnetic separation units.  

15. 	(Currently Amended) The automatic analysis apparatus of claim 14, wherein the transfer mechanism comprises a first cup gripper and a second cup gripper, wherein the first cup gripper is configured such that a trajectory of motion thereof passes the cup assignment station, the temporary storage portion, the sample addition station, the first front operation station and the second front operation station, wherein the second cup gripper is configured such that a trajectory of motion thereof passes the first rear operation station, the second rear operation station, the mixing mechanism and the at least two magnetic separation units.  

16.	(Currently Amended) The automatic analysis apparatus of claim 14, further comprising a transitional temporary storage portion, wherein 
the first front operation station is further configured for the transfer mechanism to discard [[the]]a reaction cup that has been measured by the measurement unit




17. 	(Currently Amended) The automatic analysis apparatus of claim 14, further comprising a transitional discarding portion, wherein 
the first front operation station is further configured for the transfer mechanism to discard [[the]]a reaction cup that has been measured by the measurement unit; 
in a case where the control unit detects that the reaction cup that has been measured is not discarded at the first front operation station by the transfer mechanism, the control unit controls the transfer mechanism to stop transferring [[the]]a reaction cup from the temporary storage portion or the sample addition station to the first front operation station; and 
rotation of the outer circle portion of the reaction plate, the reaction cup that has been measured but has not been discarded is then transferred to the transitional discarding portion by the transfer mechanism for discarding.  

18. 	(Currently Amended) The automatic analysis apparatus of claim 1, wherein the reaction cup loading mechanism comprises: 
a feed compartment configured to store the reaction cup; 
pick-and-place mechanism configured to pick, deliver and unload the reaction cup; 
a reversing mechanism, which is engaged behind the pick-and-place mechanism and which has a delivery trough that is arranged obliquely downward from one side of the pick-and-place mechanism, the delivery trough being sized such that a lower portion of the reaction cup is capable of extending into the delivery trough, the delivery trough having a width less than a width of a hanging portion of the reaction cup, and the delivery trough having a first trough bottom wall at least at one end that is close to the pick-and-place mechanism, with a distance from the first trough bottom wall to an upper edge of the delivery trough being less than a distance from a lowermost portion of the delivery trough to the hanging portion of the reaction cup; and 
[[a]]the transport mechanism[[,]] configured to engage

19. 	(Currently Amended) The automatic analysis apparatus of claim 1, further comprising: two cleaning solution placement stations, 
wherein one of the two cleaning solution placement stations is configured to hold a container filled with a concentrated cleaning solution, and the other of the two cleaning solution placement stations
wherein one of the two cleaning solution placement stations is arranged on the trajectory of motion of the sample dispensing mechanism, and the other one of the two cleaning solution placement stations is arranged on the trajectory of motion of the reagent dispensing mechanism.  

20. 	(Currently Amended) An operating method for [[an]]the automatic analysis apparatus according to claim 1,




wherein the operating method comprises: after a test starts, controlling the at least two magnetic separation units to receive [[the]]a respective reaction cup in respective corresponding cycles, wherein when N magnetic separation units are provided, a reaction cup receiving cycle corresponding to an ith magnetic separation unit is a (kN+i)th cycle, N being an integer greater than or equal to 2, k being an integer greater than or equal to 0, and i being in a range of 1 to N.  

21. 	(Currently Amended) The operating method of claim 20, wherein two magnetic separation units are provided, the operating method further comprising: controlling the two magnetic separation units to receive [[the]]the respective reaction cup in respective corresponding cycles, wherein [[a]]the reaction cup receiving cycle corresponding to one of the two magnetic separation units is an odd-numbered cycle, and [[a]]the reaction cup receiving cycle corresponding to the other of the two magnetic separation units is an even-numbered cycle.  

22. The operating method of claim 21, further comprising:  
providing the two magnetic separation units; 
before or after starting [[a]]the test, detecting whether each magnetic separation units functions normally; and 
when only one of the magnetic separation units functions normally, controlling said magnetic separation unit that functions normally to receive the respective reaction cup in the corresponding reaction cup receiving cycle; and   
controlling the sample dispensing mechanism, the reagent unit and the reagent dispensing mechanism to coordinate with the operation of said magnetic separation unit that functions normally in an intermittent operation manner of operating for one cycle and then stopping for one cycle, such that [[the]]a reaction cup that has been incubated in the reaction plate and is about to perform magnetic separation cleaning is in a time sequence within the reaction cup receiving cycle corresponding to said magnetic separation unit that functions normally.  

23. 	(Currently Amended) The operating method of claim 20, further comprising: after [[the]]a respective magnetic separation unit receives the respective reaction cup, performing Y-stage magnetic separation cleaning on the respective reaction cup, Y being an integer greater than or equal to 1; and any stage of magnetic separation cleaning comprises: adding a separation solution to the respective reaction cup, performing magnetic separation cleaning on the reaction solution in the respective reaction cup; and performing solution aspiration on the respective reaction cup so as to complete magnetic separation cleaning of the current stage; and  
allowing the respective reaction cup after the Y-stage magnetic separation cleaning to wait for being transferred out of the respective magnetic separation unit; or adding a substrate to the respective reaction cup after the Y-stage magnetic separation cleaning, and waiting for being transferred out of the respective magnetic separation unit. 

24-27.	   (Cancelled) 

Other References Cited
	The prior art made of record and not relied upon is considered pertinent to Applicant(s) disclosure include: 
Wang et al. (US 2017/0088831) discloses a nucleic acid extraction apparatus that dispenses a sample and a reagent in a reaction cuvette and transfers the cuvette to other operation mechanisms including a reaction plate and a magnetic separation unit.
Toyoshima et al. (US 2012/0149127) discloses a sample analyzer comprising at least two magnetic separation units, a reaction plate, and a measurement unit for analyzing a target substance.
Su et al. (US 2009/0028759) discloses a magnetic separation device configured to rotate about a pivotal end to vary the magnetic field strength applied to a mixture in a reaction container.
Siddiqi (US 2009/0173681) discloses a magnetic mixing and separation device comprising two magnetic separation plates with a reaction container having a mixture positioned between two magnetic separation plates.  The reaction container is rotated relative to a magnetic source to immobilize the magnetic particles in a compact aggregate.
Wakamiya et al. (US 2013/0034466) discloses a sample analyzer comprising at least two magnetic separation units, a reaction plate, a measurement unit for analyzing a target substance, and a control unit that controls operation and time sequence of the sample analyzer components.

	Among these references Wang and Toyoshima are considered to be the closest prior art.
Wang et al. (US 2017/0088831) discloses an apparatus comprising a sample unit configured to hold a sample, a sample dispensing mechanism configured to aspirate the sample and discharge the sample into a reaction cup at a sample addition station, a reagent unit configured to hold a reagent, a reagent dispensing mechanism configured to aspirate the reagent and discharge the reagent into a reaction cup at a reagent addition station, a reaction plate, which is configured to be a circular plate structure, which has a plurality of placement stations for placing reaction cups so as to transfer the reaction cups in the reaction plate and incubate respective reaction solutions in the reaction cups, a mixing mechanism configured to mix the reaction solution to be mixed in each reaction cup, a magnetic separation unit configured to perform magnetic separation cleaning on the reaction solution in each reaction cup wherein the magnetic separation unit comprises a magnetic separation plate, and a transfer mechanism configured to at least transfer a reaction cup among the reaction plate, the mixing mechanism, and the magnetic separation unit. 
Toyoshima et al. (US 2012/0149127) discloses an automatic analysis apparatus comprising a reaction cup loading mechanism configured to supply and carry a reaction cup to a cup assignment station, a sample unit configured to hold a sample, a sample dispensing mechanism configured to aspirate the sample and discharge the sample into a reaction cup at a sample addition station, a reagent unit configured to hold a reagent, a reagent dispensing mechanism configured to aspirate the reagent and discharge the reagent into a reaction cup at a reagent addition station, a reaction plate, which is configured to be a circular plate structure, which has a plurality of placement stations for placing reaction cups, and which is capable of rotating the reaction cups in the placement stations so as to transfer the reaction cups in the reaction plate, a measurement unit configured to measure the reaction solution to be measured in each reaction cup, at least two magnetic separation units, each of which operate independently and is configured to perform magnetic separation cleaning on the reaction solution in each reaction cup, a substrate injection mechanism with a substrate injection pin, a transfer mechanism, and a control unit configured to at least control operation and a time sequence of the sample dispensing mechanism, the reagent unit, the reagent dispensing mechanism, the reaction plate, the measurement unit, the magnetic separation units and the transfer mechanism.

However, the each reference either alone or in combination fail to disclose each of the at least two magnetic separation units comprising a substrate injection mechanism with a substrate injection pin; the substrate injection pins are respectively connected to a substrate syringe and the substrate is injected into a respective reaction cup in a respective magnetic separation unit, the substrate syringe is further successively connected to substrate bottles through a substrate aspiration valve and a substrate bottle change-over valve, and the substrate bottle change-over valve is configured to select one of the substrate bottle to be connected.

Allowable Subject Matter
	Claims 1-23 are allowed.
	In addition to the remarks of record, the instant claims define over the prior art because the cited prior art does not teach or suggest an automatic analysis apparatus comprising at least two magnetic separation units, each of which operates independently and is configured to perform magnetic separation cleaning on the reaction solution in each reaction cup. Each of the at least two magnetic separation units comprise a magnetic separation plate. Each of the at least two magnetic separation units comprising a substrate injection mechanism with a substrate injection pin. The substrate injection pins are respectively connected to a substrate syringe and the substrate is injected into a respective reaction cup in a respective magnetic separation unit, the substrate syringe is further successively connected to substrate bottles through a substrate aspiration valve and a substrate bottle change-over valve, and the substrate bottle change-over valve is configured to select one of the substrate bottle to be connected.

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        



/Benjamin R Whatley/Primary Examiner, Art Unit 1798